Citation Nr: 1441898	
Decision Date: 09/19/14    Archive Date: 09/30/14

DOCKET NO.  11-16 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for a disability involving the ankles and wrist, to include Reiter's Syndrome.  

2.  Entitlement to service connection for a neck condition, to include multilevel degenerative changes, cervical spine.

3.  Entitlement to service connection for a low back condition, to include degenerative changes of the thoracolumbar spine and mechanical low back pain.  

4.  Entitlement to service connection for a bilateral should conditions, to include impingement syndrome bilateral shoulders.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 to November 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  The Veteran filed a notice of disagreement in March 2010 and was provided with a statement of the case in April 2011.  The Veteran perfected his appeal with a May 2012 VA Form 9.  

The Veteran testified at a Board videoconference hearing in December 2012 and a copy of that transcript is of record.  The Veteran subsequently submitted additional evidence with a waiver of initial RO consideration.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated March 2008 to December 2012 and the December 2013 Board hearing transcript.  

The issues of entitlement to service connection for neck, low back, and bilateral shoulder conditions are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The Veteran does not have a current diagnosis of Reiter's Syndrome.  

2.  The Veteran does not have a current diagnosis of a bilateral wrist disability manifest by pain and reduced range of motion.  

3.  The Veteran does not have a current diagnosis of a bilateral ankle disability manifest by pain and reduced range of motion.  


CONCLUSION OF LAW

The criteria for service connection for a disability involving the ankles and wrist, to include Reiter's Syndrome, are not met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.303 (2013).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to provide the Veteran notification of the information and evidence necessary to substantiate the claim submitted, the division of responsibilities in obtaining evidence, and assistance in developing evidence, pursuant to the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R.  § 3.159(b) (2013).  These notice requirements were accomplished in a letter sent in April 2008.  The letter also included notice of the type of evidence necessary to establish a disability rating or effective date for the issue under consideration, pursuant to the holding in Dingess/Hartman v. Nicholson, 19 Vet App 473 (2006).  

VA also has a duty to assist the Veteran in the development of a claim.  This duty includes assisting the Veteran in the procurement of pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).  Here, the Veteran's service treatment records and post-service private and VA treatment records have been associated with the claims file.  Additionally, the Veteran has not identified any records that have not been requested or obtained.  

The Veteran was afforded a VA examination in May 2012.  The Board finds that the VA examination report is adequate in regards to the claim for a disability involving the ankles and wrist, to include Reiter's Syndrome, because the examiner based the conclusions on clinical evaluations, interview of the Veteran, and review of the Veteran's medical history.  See Nieves-Rodriquez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  

As previously noted, the Veteran was provided an opportunity to set forth his contentions during a hearing in April 2009.  In Bryant v. Shinseki, 23 Vet App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a "hearing officer" who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ specifically noted the issues on appeal and suggested the submission of pertinent additional evidence.  As such, the Board finds that the VLJ complied with the aforementioned hearing duties.

The Board thus finds that all necessary development has been accomplished and appellate review may proceed.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Analysis

Bilateral Wrist, Ankles, and Reiter's Syndrome

The Veteran contends that he has Reiter's Syndrome that is related to his military service.  

Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may also be granted for chronic disabilities if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  As an alternative to the nexus requirement, service connection for these chronic disabilities may also be established through a showing of continuity of symptomatology since service.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

Service treatment records shows that on April 22, 1980, the Veteran complained of a sprained ankle.  On physical examination the Veteran was noted as having a slight bruise.  The Veteran was prescribed an ace wrap and told to soak in warm water for three days.  On April 24, 1980.  The Veteran was again seen for his sprained ankle.  The Veteran's ankle was noted as with edema but no discoloration.  On physical examination, the examiner noted swelling and the Veteran's ankle was slightly bruised.  The examiner diagnosed a sprained ankle.  The Board notes that neither record indicates which ankle the Veteran sprained.  

The Veteran's June 5, 1981, separation report of medical examination found that the Veteran's upper extremities, lower extremities, and spine and other musculoskeletal were normal.  In the summary of defects and diagnoses only nasal congestion was listed.  On his separation report of medical history, the Veteran reported problems with painful or swollen joints; frequent or severe headaches; dizziness or fainting spells; eye trouble; ear, nose, and throat trouble; sinusitis; head injury; pain or pressure in the chest; cramps in his legs; frequent indigestion; broken bones; recurrent back pain; car, train, or sea sickness; frequent trouble sleeping; depression or excessive worry; nervous trouble of any sort; and periods of unconsciousness.  The Veteran also reported that he did not know if he had hearing loss; asthma; palpation or pounding heart; high or low blood pressure; piles or rectal disease; sugar or albumin in urine; arthritis, rheumatism, or bursitis; or neuritis.  The examiner noted that the Veteran had a possible history of Reiter's Syndrome in Korea.  

In March 2008 the Veteran submitted an internet article about Reiter's Syndrome.  

A February 2007 private a treatment record shows that Dr. S.M. noted that the Veteran had a history of Reiter's Syndrome, which is now called reactive arthropathy.  Dr. S.M. noted that there was no objective evidence on examination of the same.  

A March 2007 private physical therapy treatment record notes that the Veteran's symptoms were related to spinal stenosis, as per imaging findings, and others may be due to Reiter's Syndrome.  

Another March 2007 private treatment record shows that the Veteran was worried that there was "some kind of rheumatologic disorder going on".  Dr. S.M concluded that he did not think the Veteran's symptoms were reactive arthropathy, previously known as Reiter's Syndrome, as the Veteran was not having peripheral joint involvement, particularly in the knees and ankles.  

An August 2007 private treatment record shows that Dr. S.M noted that the Veteran had chronic neck and back pain, which in his "mind seem due to cervical stenosis and lumbar radiculopathy."  Dr. S.M further noted that if the Veteran had a rheumatologic disorder, he did not know would it would be.  He also noted that it was interesting that the Veteran's symptoms worsened after coming off the sulfasalazine. 

Another August 2007 VA treatment record shows that the Veteran was diagnosed with lumbar degenerative disc disease with stenosis; polyathralgia etiology unclear; status post right rotator cuff repair; and cervical disc disease.  The examiner also noted that no definitive diagnosis was gained and Reiter's Disease (ankylosing spondylitis) was ruled out with blood work.  

An October 2007 private treatment record shows that Dr. S.M noted that the Veteran reported being diagnosed with Reiter's syndrome at 19.  Dr. S.M further noted that that the Veteran did not currently fit that diagnosis as he does not have peripheral synovitis in the large joints and most of his pain seemed to be migratory myalgias in his back, neck, and shoulders.  Dr. S.M further noted that the Veteran had musculoskeletal findings on MRI (magnetic resonance imaging) that explained those symptoms.  Dr. S.M also noted that he was not sure how the Veteran would prove his symptoms are military related problems.  

A November 2007 private treatment record shows that Dr. P.G concluded that the Veteran's subjective syndrome of severe back pain and perceived improvement with antibiotics was devoid of any objective abnormalities on his physical examination.  Dr. P.G also noted that there was no infectious condition which "springs to mind which could explain this collection of symptoms".  Dr. P.G also concluded that if none of the laboratory tests showed any abnormalities and the Veteran failed to demonstrate any new objective findings, "we will probably have to convince him that there is no infectious basis for his rather diffuse subjective syndrome".  

Another November 2007 treatment record from Dr. J.M, an infectious disease consultant, shows that the Veteran's constellation of symptoms was not "classic" for any infectious disease.  

A December 2009 VA treatment record noted a history of reactive arthritis at age 19 but without recent synovitis, dactylitis, and uveitis to suggest spondyloarthropathy.  

A May 2010 VA treatment record shows that the examiner noted a reported history of reactive arthritis.  The examiner noted reported migratory joint pain but no arthritis or dactylitis, urethritis, or conjunctivitis.  The examiner further noted there was no evidence of active disease at this stage and no evidence of chronic joint deformities that would suggest a progressive course.  
An August 2010 VA treatment record shows that the Veteran was noted as having a history of Reiter's.

The Veteran was afforded a VA examination in May 2012.  The examiner noted that the Veteran had carpal tunnel release of the right wrist, done in Bend, Oregon, in 1988 or 1990.  The examiner noted that the procedure was related to workman's compensation claim of the right arm condition that flared up while working as a butcher.  X-rays of the bilateral wrists were negative.  X-rays of the bilateral ankles were essentially negative.  The examiner diagnosed reduced motion, bilateral ankles without clear etiology.  The examiner also diagnosed reduced motion, bilateral wrist without clear etiology.  

The examiner concluded that it was less likely than not that the Veteran's claimed condition was caused by an in-service injury, event, or illness.  The examiner explained that the Veteran's ankles, wrists, and shoulders did not exhibit arthritic changes on x-ray that would be compatible with post reactive arthritis such as Reiter's Syndrome.  The examiner noted that the most recent evaluation by rheumatologist found no evidence of past reactive arthritis being the cause of current complaints including neck and back issues.  The examiner specifically cited to the August 2010 VA treatment record.  The examiner also noted that the cervical and thoracolumbar conditions appeared to be degenerative in nature.  The examiner explained that the only medical provider to diagnose Reiter's syndrome at the time of clinical evidence was Dr. U in Redmond or while the Veteran was on leave.  The examiner noted that these records were not available per the Veteran since Dr. U was no longer practicing.  

At the December 2012 Board hearing, the Veteran testified the pain began in his toes and traveled up to his ankles, and knees.  The Veteran reported that when he was on leave he was diagnosed with Reiter's Syndrome by Dr. U.  The Veteran reported that since then he has fought continuous pain.  The Veteran reported that the doctors have told him that it is not Reiter's "but yet Reiter's is a symptomatic thing and he has all three of the symptoms".  The Veteran also reported that antibiotics make him feel better but the doctors will not prescribe him antibiotics.  The Veteran reported that he was financially unable to be treated the majority of the time after service until most recently.  The Veteran also reported that over the years he self-medicated by stretching, using dog penicillin, and drinking.  

In a December 2012 letter, the Veteran's mother reported that when the Veteran came home on leave from Korea he was in a great deal of pain and his eyes were matted.  The Veteran's mother also reported that she asked Dr. U's nurse what was wrong with the Veteran and the nurse told her it was Reiter's syndrome.  The Veteran's mother also reported that the Veteran was treated with a prescription for Reiter's.  

The Board finds the Veteran both competent and credible in his reports that he was diagnosed with Reiter's Syndrome while on military leave.  The Board notes that the Veteran's service treatment records note a possible history of Reiter's Syndrome in Korea and the Veteran has consistently reported that he was diagnosed with Reiter's while on leave.  Additionally, the Veteran's mother provided a competent and credible statement regarding the Veteran's in-service diagnosis.  The Board also notes that the Veteran was treated for a sprained ankle in service.  

However, based on the above, the Board finds that the most competent and credible evidence of record is against a finding that the Veteran currently has diagnosed Reiter's Syndrome or currently diagnosed disabilities of the bilateral wrist and/or ankles.  Additionally, although the evidence demonstrates that the Veteran has bilateral wrist and ankle pain, and reduced range of motion, the May 2012 examiner concluded that there was no known etiology for the Veteran's symptoms.  The Board notes that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitutes a disability for which service connection may be granted.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999).  

The Board acknowledges the Veteran's assertions that he currently has Reiter's Syndrome or disabilities of the bilateral wrist and ankles.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the diagnosis of Reiter's syndrome and disabilities of the bilateral wrists and ankles falls outside the realm of common knowledge of a lay person.  In this regard, while the Veteran can competently report his symptoms, any opinion regarding whether he has currently diagnosed disabilities requires medical expertise that the Veteran has not demonstrated.  See Jandreau v. Nicholson, 492 F. 3d 1372, 1376 (2007).  As such, the Board assigns no probative weight to the Veteran's assertions that he has currently diagnosed Reiter's Syndrome or disabilities of the bilateral wrists and ankles.  

Instead, the Board finds the May 2012 VA examination report to be highly persuasive to the issues at hand.  The Board notes that the probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, his knowledge and skill in analyzing the data, and his medical conclusion.  As is true with any piece of evidence, the credibility and weight to be attached to these opinions are within the province of the adjudicator.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Whether a physician provides a basis for his or her medical opinion goes to the weight or credibility of the evidence in the adjudication of the merits.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998).  Other factors for assessing the probative value of a medical opinion are the physician's access to the claims folder and the thoroughness and detail of the opinion.  See Nieves-Rodriguez, 22 Vet. App. 295 (2008); Prejean v. West, 13 Vet. App. 444, 448-9 (2000).  

Here, the May 2012 VA examiner is a VA physician's assistant and possesses the necessary education, training, and expertise to provide the requested opinion.  Additionally, the VA examiner's conclusions are shown to have been based upon a review of the Veteran's claims file, physical examination of the Veteran, acknowledgement of the Veteran's lay history, and x-rays.  Furthermore, the May 2012 VA examiner's conclusions are consistent with the evidence of record that shows private physicians, VA physicians, and private infectious disease consultants have all concluded that the Veteran does not currently have Reiter's Syndrome.  The examiner's conclusions are also consistent with the evidence of record, as there are no current diagnoses of bilateral wrist or bilateral ankle disabilities manifested by pain and reduced range of motion.   

Finally, the Board has considered the March 2007private treatment record that found the Veteran's symptoms may be due to Reiter's Syndrome.  However, the Board finds that the notation lacks a rationale for that conclusion.  Additionally, the notation was made by a physical therapist and appears to be based on the Veteran's lay statements and not the other evidence of record.  Furthermore, the Board finds that the other medical evidence of record, including blood work, is against a finding that the Veteran currently has Reiter's Syndrome.  

The Board notes that the Court has held that Congress specifically limited entitlement to service connected benefits to cases where there is a current disability.  "In the absence of proof of a present disability, there can be no valid claim."  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for a disability involving the ankles and wrist, to include Reiter's Syndrome, is denied.  


REMAND

Low Back, Neck, and Shoulders

Service treatment records show that on December 29, 1979, the Veteran complained of not being able to lie on the left side of the lower back.  On April 26, 1981, the Veteran was treated after being hit with a baseball bat in a fight.  The Veteran was noted as having a sore left shoulder.  On September 18, 1981, the Veteran was seen for back pain in the area of the left shoulder for the prior two days, with no known etiology.  The Veteran was diagnosed with muscle spasms.  
Post-service treatment records show that the Veteran began receiving treatment in 2007; however, the Veteran has reported ongoing pain in his back and neck.  The Veteran has also stated that that all of his conditions began when he was 19 years old.  See February 2008 VA treatment record; see also December 2012 Board hearing transcript.    

A December 2009 VA treatment record noted that "from our point of view, his symptoms of back pain started when he was in the service and so should be considered service connected."  The Board finds that VA treatment record fails to provide a rationale and therefore is not sufficient to grant service connection.  

Additionally, the May 2012 VA examiner diagnosed the Veteran with degenerative changes of the thoracolumbar spine and mechanical low back pain; multilevel degenerative changes, cervical spine; and impingement syndrome bilateral shoulders.  However, while the examiner concluded that the Veteran's current disabilities were not related to Reiter's Syndrome, the examiner did not provide an opinion as to whether the Veteran's currently diagnosed disorders are directly related to service, including his in service treatment.  Therefore, the Board finds that a remand is necessary in order to obtain an addendum opinion.  

Accordingly, the case is REMANDED for the following action:

1. The Veteran's claims file and a copy of this remand should be returned to the examiner that performed the May 2012 VA examination for an addendum opinion.  If the requested VA examiner is no longer available, another examiner should be asked to review the claims file and answer the questions posed below, or if this examiner determines that another examination would be helpful, the Veteran should be scheduled for a new examination.

The examiner should address whether it is at least as likely as not (50 percent or greater probability) that the Veteran's (1) degenerative changes of the thoracolumbar spine and mechanical low back pain; (2) multilevel degenerative changes, cervical spine; or (3) impingement syndrome bilateral shoulders, are related to the Veteran's military service, to include in-service treatment on December 29, 1979, April 26, 1981, and September 18, 1981.  In so doing, the examiner should address the lay statements of recurrent symptoms and the December 2009 VA treatment record that relates the Veteran's low back pain to service.  

The examiner is requested to provide a thorough rationale for any opinion provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement. 

2. After completing the above, and any additional development deemed necessary, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


